     Case 2:20-cv-01451-JAM-AC Document 13 Filed 12/07/20 Page 1 of 5


1

2

3

4

5

6                             UNITED STATES DISTRICT COURT

7                         EASTERN DISTRICT OF CALIFORNIA

8

9        CHRISTOPHER CRONE,                 No.   2:20-cv-01451-JAM-AC
10                   Plaintiff,
11           v.                             ORDER GRANTING DEFENDANT’S
                                            MOTION TO DISMISS
12       TRACY UNIFIED SCHOOL DISTRICT
         and BRIAN STEPHENS, an
13       individual,
14                   Defendants.
15

16           This matter is before the Court on Defendant Brian

17   Stephens’ (“Defendant”) Motion to Dismiss for failure to state a

18   claim upon which relief can be granted.        Mot. to Dismiss

19   (“Mot.”), ECF No. 7.        Christopher Crone (“Plaintiff”) filed an

20   opposition to Defendant’s motion, Opp’n, ECF No. 10, to which

21   Defendant replied, Reply, ECF No. 11.        After consideration of

22   the parties’ briefing on the motion and relevant legal

23   authority, the Court GRANTS Defendant’s Motion to Dismiss.1

24   ///

25   ///

26
27   1 This motion was determined to be suitable for decision without
     oral argument. E.D. Cal. L.R. 230(g). The hearing was scheduled
28   for November 24, 2020.
                                      1
     Case 2:20-cv-01451-JAM-AC Document 13 Filed 12/07/20 Page 2 of 5


1                                I.    BACKGROUND

2          Plaintiff Christopher Crone filed suit against the Tracy

3    Unified School District (“TUSD”) and its Superintendent Brian

4    Stephens following termination of his job as TUSD’s special

5    education director.    First Amended Compl. (“FAC”) ¶ 1, ECF No.

6    6.    Plaintiff was hired as the District’s special education

7    director in November 2018 and was terminated in September 2019.

8    FAC ¶ 7.   Plaintiff alleges he was terminated in retaliation for

9    his advocacy on behalf of special education students,

10   particularly minority students and students with disabilities.

11   FAC ¶¶ 1, 16-18.

12         Plaintiff brings only one claim against Stephens for

13   violation of California Labor Code Section 1102.5.         FAC ¶¶ 34-

14   38.   Stephens seeks dismissal of this lone claim against him.

15   See Mot.

16

17                               II.    OPINION

18         A.   Legal Standard

19         A Rule 12(b)(6) motion attacks the complaint as not

20   alleging sufficient facts to state a claim for relief.             Fed. R.

21   Civ. Proc. 12(b)(6).   “To survive a motion to dismiss [under

22   12(b)(6)], a complaint must contain sufficient factual matter,

23   accepted as true, to state a claim to relied that is plausible

24   on its face.”    Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

25   (internal quotation marks and citation omitted).         Dismissal is

26   proper where there is no cognizable legal theory or insufficient
27   facts supporting a claim entitling the plaintiff to relief.

28   Hinds Invs., L.P. v. Angiolo, 654 F.3d 846, 850 (9th Cir. 2011).
                                           2
     Case 2:20-cv-01451-JAM-AC Document 13 Filed 12/07/20 Page 3 of 5


1         B.    Analysis

2         Defendant argues Plaintiff has failed to state a claim for

3    relief because California Labor Code Section 1102.5 precludes

4    individual liability.       Mot. at 4-5.   Section 1102.5, which

5    prohibits retaliation against employees for whistleblowing,

6    provides in relevant part:

7         An employer, or any person acting on behalf of the
          employer, shall not retaliate against an employee for
8         disclosing information, or because the employer
          believes that the employee disclosed or may disclose
9         information, to a government or law enforcement
          agency, to a person with authority over the employee
10        or another employee who has the authority to
          investigate, discover, or correct the violation or
11        noncompliance, or for providing information to, or
          testifying before, any public body conducting an
12        investigation, hearing, or inquiry, if the employee
          has reasonable cause to believe that the information
13        discloses a violation of state or federal statute, or
          a violation of or noncompliance with a local, state,
14        or federal rule or regulation, regardless of whether
          disclosing the information is part of the employee's
15        job duties.
16   Cal. Lab. Code § 1102.5(b).      The statute was amended, effective

17   January 1, 2014, to include the addition of “or any person

18   acting on behalf of the employer” instead of referring solely to

19   “[a]n employer.”      Id.   Since the 2014 amendment, federal courts

20   predicting how state courts would decide the issue of individual
21   liability post-amendment have concluded that section 1102.5 does

22   not impose individual liability.         See, e.g., Tillery v. Lollis,

23   No. 1:14-CV-02025-KJM, 2015 WL 4873111, at *10 (E.D. Cal. Aug.

24   13, 2015) (after extensive review of the legislative history and

25   pertinent caselaw, dismissing individual supervisors from the

26   plaintiff’s section 1102.5 claim); Toranto v. Jaffurs, 297
27   F.Supp.3d 1073, 1105 (S.D. Cal. 2018) (granting motion to dismiss

28   section 1102.5 claim brought against an individual defendant);
                                          3
     Case 2:20-cv-01451-JAM-AC Document 13 Filed 12/07/20 Page 4 of 5


1    United States ex rel. Lupo v. Quality Assurance Servs., Inc.,

2    242 F.Supp.3d 1020, 1030 (S.D. Cal. 2017) (dismissing individual

3    defendants from section 1102.5 claim).        This Court, too, in

4    Bales v. County of El Dorado explicitly found that “section

5    1102.5 does not impose individual liability.”         No. 2:18-cv-

6    01714-JAM-DB, 2018 WL 4558235, at *3 (E.D. Cal. Sept. 20, 2018).

7         In Bales, the plaintiff sued her supervisor at the Public

8    Defenders’ Office for retaliatory termination in violation of

9    Section 1102.5.    2018 WL 4558235, at *1.      The defendant

10   supervisor moved to dismiss, arguing, as Defendant Stephens does

11   here, that Section 1102.5 precludes individual liability.          Id.

12   In opposition, the Bales plaintiff made almost identical

13   arguments to the ones Plaintiff now makes, insisting the plain

14   language of the amended Section 1102.5 provides for individual

15   liability.   Id.   at *2. This Court squarely rejected plaintiff’s

16   arguments in Bales, instead following Judge Mueller’s extensive

17   analysis in Tillery and dismissing plaintiff’s claim against her

18   supervisor with prejudice.      Id. at *2-3.

19        Here, Plaintiff does not dispute the clear holdings of

20   Bales and Tillery that Section 1102.5 precludes individual
21   liability.   See Opp’n at 4.     Instead, Plaintiff appears to ask

22   this Court to reconsider its analysis in Bales and Judge

23   Mueller’s analysis in Tillery.      Id. at 4-5.    But, Plaintiff has

24   not provided the Court with any compelling reason to do so.

25   Plaintiff has not presented any intervening caselaw since Bales

26   in support of his position.      Nor has Plaintiff made any arguments
27   that the Bales plaintiff did not already make and consequently

28   that this Court did not already reject.        Therefore, this Court
                                          4
     Case 2:20-cv-01451-JAM-AC Document 13 Filed 12/07/20 Page 5 of 5


1    finds no reason to revisit Bales.

2         Because a claim under Section 1102.5 cannot be brought

3    against an individual, Plaintiff’s claim against Defendant

4    Stephens fails as a matter of law.

5         C.    Leave to Amend

6         The Court need not grant leave to amend where amendment

7    would be futile.    Deveraturda v. Globe Aviation Sec. Servs., 454

8    F.3d 1043, 1049 (9th Cir. 2006).         Because this Court once again

9    finds that Section 1102.5 precludes individual liability,

10   amendment would be futile.      Accordingly, dismissal with

11   prejudice is appropriate.

12

13                               III.   ORDER

14        For the reasons set forth above, the Court GRANTS

15   Defendant’s Motion to Dismiss with prejudice.

16        IT IS SO ORDERED.

17   Dated: December 7, 2020

18

19

20
21

22

23

24

25

26
27

28
                                          5
